DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 10-14, 16 and 19, and the species of Y= benzene-1,3,4,6-tetryl, Ar1=phenyl, Ar2=phenyl, m=2 and n=2 in the reply filed on 5/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, after searching the elected compound, the Examiner has determined that the elected species for Group II is allowable over the prior art.  The Examiner has rejoined the species Y= disubstituted benzene, m=1 and n=1.


Claims 1-9, 15, 17, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.


Claim Objections
Claims 11 is objected to because of the following informalities:  
In claim 11, the limitations of a “fluoren” dye is objected to grammatically as this type of dye is spelled as “fluorene”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 10-14, 16 and 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a subset of compounds of the type of formula (I) as manufactured/identified in Table 2, does not reasonably provide enablement for the breadth of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 10-14, 16 and 19 can be used as claimed and whether claims 10-14, 16 and 19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 10-14, 16 and 19, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 10-14, 16 and 19 read on any number of substituents m+n and having either a benzene or naphthalene group as Y, while the specification discloses the m is always 1 or 2 and n is either 1 or 2 and Y is a benzene in all of the examples I-XXXV of Table 2.  Given the synthetic route that applicants describe at pgs. 11-12 of the specification, this would lead to undue experimentation to form a compound having a naphthalene group as Y, to form a compound having (m+n) more than 4 and to form a compound where m is other than 1 or 2 and n is other than 1 or 2.
	(b) There is no direction or guidance presented for making a compound of formula (I) having a naphthalene group as Y, to form a compound having (m+n) more than 4 and to form a compound where m is other than 1 or 2 and n is other than 1 or 2.  
	(c) There is an absence of working examples concerning a compound of formula (I) having a naphthalene group as Y, to form a compound having (m+n) more than 4 and to form a compound where m is other than 1 or 2 and n is other than 1 or 2.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 10-14, 16 and 19.


Claims 10-14, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the compound of formula (I) as defined by claim 1 renders the claim indefinite due to the limitations of “m and n independently of one another are I”, which renders the claim indefinite as “I” is not a number and it is unclear what the range should be.  This rejection can be overcome by changing either claim 10 or claim 1 to be “≥ 1”, which is how the claim will be interpreted.
In claim 10, the compound of formula (I) as defined by claim 1 renders the claim indefinite due to the limitations of Ar1 being a “substituted (hetero) aromatic radical”.  It is unclear if this is referring to the aromatic group or if it is referring to the substituent on the aromatic group; furthermore, it is unclear if the limitations in parenthesis is required or optional.  The closest support for these limitations is at page 4; however, there is no example of a heteroaromatic group either here or in the examples I-XXXV.  The rejection can be overcome by either amending claim 10 or claim 1 to remove the limitations in parenthesis.
In claims 11 and 19, the limitations of “triphenyl methane type”, “fluoran type”, “azaphthalide type” and “fluoren type” render the claims indefinite as it is unclear what dyes would constitute “triphenyl methane type”, “fluoran type”, “azaphthalide type” and “fluoren type” as the word “type” extends the scope of an otherwise definite expression to render it indefinite.  This rejection can be overcome by changing claim 11 to recite that “the at least one colour former is a triphenylmethane dye, a fluoran dye, an azaphthalide dye and/or a fluorene dye” and claim 19 to be “the at least one color former is a fluoran dye” which is how the claims will be interpreted.


Claim Rejections - 35 USC § 103
Claims 10-13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (6,624,117).
With regard to claims 10, 11 and 19, Heneghan et al. teach a heat sensitive recording material including a supporting substrate, which reads on applicants’ carrier substrate, coated with a color-forming system comprising a colour former and a developer (col. 1, lines 3-10).  The colour former may be a triphenylmethane or fluoran, such as 3-diethylamino-6-methyl-7-anilinofluoran (col. 6, lines 28-34), which is one of the fluoran compounds on page 13 of applicants’ specification.  The developer is preferentially has the formula (2):

    PNG
    media_image1.png
    154
    406
    media_image1.png
    Greyscale
 
The substituent R1 may be unsubstituted phenyl, which reads on applicants’ elected Ar2, the X may be C=O, the B may be -SO2-NH-, and the R2 may be unsubstituted phenyl, which reads on applicants’ elected Ar1 (col. 5, lines 36-67); however, Heneghan et al. do not specifically teach a compound having all of these substituents with the sulfonylurea and sulfonamide linkages being ortho to each other.
	Given that the substituents on the developers of Heneghan et al. overlap with the scope of developers in the claims, a prima facie case of obviousness exists.  It would have been obvious to one having ordinary skill in the art to have made the substituents on the developers of prior art be the ones set forth above as they are explicitly taught in the prior art.  
	With regard to claim 12, a previously known developer may also be included, such as N-p-toluenesulphonyl-N’-phenyl urea, which is a non-phenolic developer (col. 12, lines 25-28 and 62).
With regard to claim 13, the Example 1 has 2 parts of developer relative to 9.06 total solids in the composition that is used to form the thermal coating (col. 18, line 45 to col. 19, line 14).  This represents a solids percentage of approximately 22.1% of developer relative to the total solids.
With regard to claim 16, the Examiner notes that this claim possesses product-by-process limitations.  It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Please see MPEP 2112 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
In Example 1 of Heneghan et al, the thermal coating is made from a dispersion of the color former and color developer in water, which reads on applicants’ aqueous suspension, wherein the total solids content in this example is approximately 21.3% (col. 18, line 45 to col. 19, line 14).  Given the fact that the total solids content is within the range of the method claim 14, the resultant product formed from such a composition will have the same structure as that implied by applicants’ claim 14 absent objective evidence to the contrary.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al. (6,624,117) in view of Stork et al. (US 2009/0082202).
Heneghan et al. render obvious all of the limitations of claim 10 above.  They also teach that previous known color developers may also be combined into the heat sensitive recording material (col. 12, lines 25-28); however, they do not specifically teach the urea-urethane compound of claim 14.
Stork et al. teach the urea-urethane compound with the tradename UU can be used in combination with another color acceptor/developer (see Table 1 and [0012]).
Given the fact that Heneghan et al. and Stork et al. are both drawn to developers for thermal recording media, it would have been obvious to one having ordinary skill in the art to have combined in the UU compound of Stork et al. as the further previously known developer taught in Heneghan et al.  The results of such a combination would have been predictable; further, each of the elements would have performed the same in combination as they had separately.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759